             Case 9:19-bk-11573-MB                    Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42                                      Desc
                                                       Main Document     Page 1 of 7



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
AARON E. DE LEEST (State Bar No. 216832)
adeleest@DanningGill.com
DANNING, GILL, ISRAEL & KRASNOFF, LLP
1901 Avenue of the Stars, Suite 450
Los Angeles, California 90067
Telephone (310) 277-0077
Facsimile (310) 277-5735




         Individual appearing without an attorney
         Attorney for: Michael A. McConnell, Chap. 11 Trustee

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISIONDIVISION

    In re:                                                                      CASE NO.: 9:19-bk-11573-MB
                                                                                CHAPTER: 11
HVI CAT CANYON, INC.,


                                                                            NOTICE OF LODGMENT OF ORDER IN
                                                                            BANKRUPTCY CASE RE: (title of motion 1):
                                                                            TRUSTEE'S MOTION FOR AN ORDER: (1)
                                                                            SETTING PROCEDURES FOR ASSUMPTION
                                                                  Debtor(s) OF OIL AND GAS LEASES; (2) AUTHORIZING
                                                                                 ASSUMPTION OF SURFACE LEASES; ETC.

PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION IN PART AND AUTHORIZING REJECTION
OF THE LAKEVIEW OFFICE AND WAREHOUSE LEASE

was lodged on (date)           04/29/2020          and is attached. This order relates to the motion which is docket number 812 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 9:19-bk-11573-MB   Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42   Desc
                         Main Document     Page 2 of 7




                              EXHIBIT .A
Case 9:19-bk-11573-MB            Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42               Desc
                                  Main Document     Page 3 of 7



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                         NORTHERN DIVISION

11

12 In re                                                   Case No.: 9:19-bk-11573-MB

13 HVI CAT CANYON, INC.,                                   Chapter 11

14                     Debtor.                             ORDER GRANTING MOTION IN PART
                                                           AND AUTHORIZING REJECTION OF
15                                                         LAKEVIEW OFFICE AND WAREHOUSE
                                                           LEASE
16
                                                           Date:    April 17, 2020
17                                                         Time:    10:00 a.m.
                                                           Place:   Courtroom 201
18                                                                  1415 State Street
                                                                    Santa Barbara, California
19

20            On April 17, 2020, at 10:00 a.m., there came before the Court for hearing the Trustee’s

21 Motion for an Order: (1) Setting Procedures for Assumption of Oil and Gas Leases; (2)

22 Authorizing Assumption of Surface Leases; and (3) Authorizing Rejection of the Lakeview Office

23 and Warehouse Lease (docket no. 812) (the “Motion”), filed by Michael A. McConnell, the

24 Chapter 11 trustee (the “Trustee”) for the estate of HVI Cat Canyon, Inc. (the “Debtor”), the

25 Honorable Martin R. Barash, United States Bankruptcy Judge, presiding. Eric P. Israel and

26 Aaron E. de Leest of Danning, Gill, Israel & Krasnoff, LLP, appeared telephonically on the Motion

27 for the Trustee, and all other appearances were as noted on the record at the telephonic hearing.

28 Pursuant to the Court’s order entered on or about April 15, 2020 (docket no. 820), the hearing on
     1587168.1 26932                                   1
                                                                    EXHIBIT A
Case 9:19-bk-11573-MB            Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42                 Desc
                                  Main Document     Page 4 of 7



 1 the Motion was to be telephonic with optional appearance by video conference.

 2            The Court having read and considered the Motion and all papers filed in support thereof, the

 3 various oppositions, objections, and responses, to the Motion, and the Trustee’s Omnibus Reply

 4 (docket no. 926), having noted the lack of any opposition from GLR, LLC (“GLR”), which

 5 changed its name from Grewal Land Holdings, LLC (“GLH”), to the rejection of the Lakeview

 6 Lease (as defined below), having found that notice of the Motion was adequate and proper and that

 7 it is appropriate to enter three separate orders in relation to the relief requested in the Motion,

 8 which orders have been uploaded contemporaneously herewith, and good cause appearing, it is

 9            ORDERED THAT:

10            1.       The Motion is granted with respect to the rejection of the lease agreement

11 purportedly entered into between the Debtor and GLH for the premises located at 2617 Clark

12 Avenue, Santa Maria, California, on December 21, 2012, and made effective March 1, 2007 (the

13 “Lakeview Lease”). A copy of the Lakeview Lease is attached as Exhibit “4” to the Motion.

14            2.       The Trustee is authorized to reject the Lakeview Lease effective as of February 28,

15 2020.

16            3.       The Lakeview Lease is deemed rejected and terminated effective as of February 28,

17 2020.

18            4.       June 12, 2020, shall be the bar date for the filing of any rejection claim with respect

19 to the Lakeview Lease. The Trustee shall give notice of the bar date to GLR.

20                                                    ###

21

22

23

24

25

26

27

28
     1587168.1 26932                                        2
       Case 9:19-bk-11573-MB                      Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42                                       Desc
                                                   Main Document     Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE RE: TRUSTEE’S MOTION FOR AN ORDER: (1) SETTING PROCEDURES FOR ASSUMPTION
OF OIL AND GAS LEASES; (2) AUTHORIZING ASSUMPTION OF SURFACE LEASES; AND (3) AUTHORIZING
REJECTION OF THE LAKEVIEW OFFICE AND WAREHOUSE LEASE will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
April 29, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On April 29, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by causing to be placed a true and correct copy thereof
in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                           Debtor
HVI Cat Canyon, Inc.                             HVI Cat Canyon,Inc.
c/o Capitol Corporate Services, Inc.             630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                       New York, NY 10111
Brighton, CO 80601



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  April 29, 2020                            Beverly Lew                                           /s/ Beverly Lew
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                     Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42                                       Desc
                                                   Main Document     Page 6 of 7


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Anthony A Austin        anthony.austin@doj.ca.gov

William C Beall      will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley        blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen         mscohen@loeb.com, klyles@loeb.com

Alan D Condren        , berickson@seedmackall.com

Alec S DiMario       alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood       karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch        Alex.Fisch@doj.ca.gov

Don Fisher      dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi     brian.fittipaldi@usdoj.gov

Ellen A Friedman        efriedman@friedmanspring.com, jquiambao@friedmanspring.com

Gisele M Goetz        gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant        kgrant@silcom.com

Ira S Greene      Ira.Greene@lockelord.com

Matthew C. Heyn         Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman        b.holman@mpglaw.com

Brian L Holman        b.holman@musickpeeler.com

Eric P Israel     eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian        razmigizakelian@quinnemanuel.com

Alan H Katz      akatz@lockelord.com

John C Keith      john.keith@doj.ca.gov

Jeannie Kim       jekim@sheppardmullin.com, lsemeraro@sheppardmullin.com

Mitchell J Langberg       mlangberg@bhfs.com, dcrudup@bhfs.com

Maxim B Litvak        mlitvak@pszjlaw.com

Vincent T Martinez        llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Authur McConnell (TR)            Michael.mcconnell@kellyhart.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                     Doc 965 Filed 04/29/20 Entered 04/29/20 13:36:42                                       Desc
                                                   Main Document     Page 7 of 7


Brian M Metcalf       bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Jerry Namba        nambaepiq@earthlink.net, G23453@notify.cincompass.com;annie_cunningham@ymail.com

David L Osias dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick      dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz         jpomerantz@pszjlaw.com

Benjamin P Pugh         bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Edward S Renwick          erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim        arhim@hrhlaw.com

Todd C. Ringstad        becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe      mitchell.rishe@doj.ca.gov

George E Schulman          GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman         zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh       ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro      dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shannon@di
amondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor      jtaylor@omm.com

John N Tedford        jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas         bankruptcy@co.kern.ca.us

Meagan S Tom meagan.tom@lockelord.com,
autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

Patricia B Tomasco pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker       lshertzer@cwlawyers.com, spattas@cwlawyers.com

William E. Winfield      wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne          richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young        pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Aaron E de Leest        adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
